HLED

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations MAR 0_4 m m

 

l
F

UNITED STATES DISTRICT COui]l: war v 3 WRICTCOURT l
B‘\

U'l`l"lEN`N §§)|S'FQ\(T;“\`UF CAL|FGRN
, . . -" ‘ lA
de

 

 

SOUTHERN DISTRICT OF CALIFORNIA :~-»--~ ...... mm ..___M,__¢_“__"_;_WEPUTY l
UNITED STATES OF AMERICA .]UDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
V (For Offenses Committed On or AHer November l, 1987)
VICTOR JAVIER RAMOS (l)

Case Number: 3:17-CR-07009-AIB

Morgan D. Stewart FD
Defendant’s Attomey

 

 

REGIsTRATIoN No. 60535-1 12

E _

THE DEFENDANTI

admitted guilt to violation of allegation(s) No. TWO and Thl‘e€

l:l Was found guilty in violation of allegation(s) No. after denial of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): l

Allegation Number Nature of Violation
2-3 nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control

Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencng Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all t'meS, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

_F_ehruarv 28. 2019 ,,

of Imp :' tion of Sentence

    

 

ON. ANTHONY J. TAGLIA
UNITED STATES TRICT .TUDGE

3 : l?-CR-O7009-AJB

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: VICTOR JAVIER RAMOS (l) ]udgment - Page 2 of 4
CASE NUMBER: 3: l 7-CR-07009-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:l

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

|:| as notified by the United States Marshal.

E The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
E as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on tO
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3 : l7-CR-07009-AJB

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: VICTOR JAV[ER RAMOS (l) Judgment - Page 3 of 4
CASE NUMBER: 31 l 7-CR~07009-AJB
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
l year

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime

For ojj"enses committed on or aj?er Seprember 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

g The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse (Check, :'fapplicable.)

E| The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon

m The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d)_
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|j seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, Works, is a student, or was convicted of a qualifying offense (Check ifapph'cable.)

l:l The defendant shall participate in an approved program for domestic violence (Check §fapplicable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant Shall notify the probation officer at least ten days prior to any change in residence or employment

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

lO) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3:17-CR-07009-AJB

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: VICTOR JAV[ER RAMOS (l) Judgment - Page 4 of 4
CASE NUMBER: 3: l 7-CR-07009-A]B

SPECIAL CONDITIONS OF SUPERVISION

Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
(180) days.

Cornplete (2()) hours of community service in a program approved by the probation officer within "
Supervised Release period.

. Participate in a cognitive behavioral Program as directed by the Probation Officer.

. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
revocation; the defendant shall Warn any other residents that the premises may be subject to searches
pursuant to this condition

. Abstain from the use of alcohol as directed by the Probation officer.

. Defendant is to participate in the Drug Aftercare Program as directed by Probation Department.

3 : 17-CR-07009-AJB

